DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 January 2022.  In view of this communication and the amendment concurrently filed: claims 16-22 and 24-31 were previously pending; claims 32-35 were added by the amendment; and thus, claims 16-22 and 24-35 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 28 January 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (pages 7-8 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 112(b) of claim 16, the application is not required to describe the claimed function in terms of its corresponding structure.  This allegation is untrue, as the test for meeting the definiteness requirement is that the corresponding structure must be disclosed in the specification itself so that one of ordinary skill may understand what structure will perform the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).  And, if there is no disclosure of structure, material, or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).  See MPEP 2181(II)(A).
The argument further alleges that the specification does disclose the associated structure for causing dust and/or dirt to be deposited at the depression.  However, while the cited portion of the specification details “turbulence” in the airflow, it does not describe any additional structure of the depressions themselves.  Likewise, the description of the depressions being arranged as “dust or dirt traps” simply describes what the depressions are being used for, not their structure.  Since no structure is disclosed in the specification corresponding to the claimed functions of allowing “dust and/or dirt… to be deposited” or allowing the depression to be “arranged as a dust and/or dirt trap”, the scope of these limitations cannot be reasonably ascertained.  Therefore, the previous grounds of rejection under 35 U.S.C. 112(b) of claim 16 are maintained, and have also been applied to new claims 33-35.
The Applicant’s second argument (pages 8-9 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 16 under 35 U.S.C. 103, the convective airflow of heated air does not necessarily occur in the device of Pal, i.e. that hotter air does not rise above cooler air.  The previous grounds of rejection cited this basic scientific principle which is herein supported by Cardo (US 2014/0154098 A1) which confirms that “the upwards direction is the same as a free convection direction associated with a density difference between hot air radiating from the motor… and surrounding cooler air” (¶ 0005-0007); and Allen et al. (US 2005/0057106 A1) which states that “[n]atural convection cooling, for example, is a passive process involving the transfer of heat by the natural movement of air.  Hot air tends to rise and is replaced by surrounding cooler, more dense air” (¶ 0005).  So, this natural convective airflow does necessarily occur in Pal, and every other system where an airflow is heated relative to the surrounding air, as it is an inherent characteristic of air itself.  Therefore, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 103 are maintained.
The Applicant’s third argument (pages 10-11 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 24 under 35 U.S.C. 103, the combination of Di Pietro and Pal does not disclose a recirculating airflow because Pal does not disclose recirculation and Di Pietro does not disclose air cooling.  However, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Di Pietro is cited for teaching recirculation of the cooling medium (fig. 2; col. 3, lines 14-19), and Pal is cited for teaching a system using air as the cooling medium (fig. 1; ¶ 0023-0024).  Thus, the combination of Di Pietro and Pal teaches all of the claim limitations.  
While the argument goes on to allege that Pal teaches away from the proposed combination, the citations from Pal used to support this allegation do not relate to the grounds of rejection.  The fact that Pal points out risks in using air cooling does not negate the advantages that Pal discloses elsewhere.  See MPEP 2145(X)(D).  Therefore, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 103 are maintained.  
Lastly, it is noted that many of the arguments discussed above relate to grounds of rejection that were affirmed by the Patent Trial and Appeal Board in its decision dated 26 July 2021, and have been maintained for the reasons provided in that decision, in addition to those given above.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-22 and 33-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 33 recite the second housing part having depressions “so that dirt and/or dust from at least a portion of the airflow is able to be deposited in the pocket-type depression of the second housing part”.  The specification lacks any description of how dirt or dust can be deposited in the depressions, and lacks any description of any corresponding structure responsible for performing this function.  Therefore, the meanings of these limitations are unclear and the claim is indefinite.  Since this function does not have any structure associated with it, it has been interpreted as a mere statement of intended use, and has been interpreted as not further limiting the depression.
Claims 34-35 recite the depression being “arranged as a dust and/or dirt trap”.  The specification lacks any description of how dirt or dust can be trapped in the depressions, and lacks any description of any corresponding structure responsible for performing this function.  Therefore, the meaning of this limitation is unclear and the claim is indefinite.  Since this function does not have any structure associated with it, it has been interpreted as a mere statement of intended use, and has been interpreted as not further limiting the structure of the depression.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-21, 24, 26, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro et al. (US 5,682,074), hereinafter referred to as “Di Pietro”, in view of Pal (US 2014/0292122 A1), hereinafter referred to as “Pal”, and Oberle et al. (US 2008/0197733 A1), hereinafter referred to as “Oberle”.
Regarding claim 16, Di Pietro discloses a drive device (fig. 5), comprising: 
a gear unit [106-114] (fig. 5; col. 5, lines 37-47); and 
an electric motor [10] adapted to drive the gear unit [106-114], the electric motor [10] including a laminated stator core [18] which has stator windings [22] and is accommodated in a stator housing [14a] (fig.1-5; col. 2, lines 30-45; col. 5, lines 37-47); 
wherein the stator housing [14a] is surrounded by and/or radially surrounded by a housing [14], a tubular housing [14], and/or a cup-shaped housing [14] of the drive device, the housing [14] being set apart from the stator housing [14a] (fig. 2; col. 2, lines 47-56), the gear unit [106-114] including a first housing part [102a] and a second housing part [102] (fig. 5; col. 5, lines 37-47), 
 
    PNG
    media_image1.png
    555
    838
    media_image1.png
    Greyscale

wherein a connection element [102s] and/or a screw [102s] connects the first housing part [102a] to the second housing part [102] (fig. 5).

    PNG
    media_image2.png
    557
    768
    media_image2.png
    Greyscale

Di Pietro does not disclose the cooling fluid being an airflow.  Di Pietro does however disclose the drive device being used in electrical vehicles (col. 1, lines 1-10).
Pal discloses a drive device [100] for an electric vehicle comprising a gear unit [104] and an electric motor [102] adapted to drive the gear unit (fig. 1; ¶ 0002, 0017), wherein the electric motor [102] is cooled by circulating an airflow [200] through the housing of the electric motor [102] (fig. 1; ¶ 0023) and wherein the airflow [200] is driven convectively (¶ 0023, 0034; cooling fluid, i.e. “ambient air”, transfers heat from the motor components; this absorption of heat inherently causes the expansion of the ambient air and warmer, less dense, air will inherently rise relative to cooler, more dense, air) and/or solely convectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the drive device of Di Pietro using air as its cooling fluid, instead of oil, as taught by Pal, in order to take advantage of the airflow naturally caused by the motion of the electric vehicle (¶ 0002 of Pal), thereby improving the efficiency of the device.  

    PNG
    media_image3.png
    506
    612
    media_image3.png
    Greyscale

Di Pietro still does not disclose the second housing part [102] including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable, so that dirt and/or dust from at least a portion of the airflow is able to be deposited in the pocket-type depression of the second housing part; the pocket-type depression being open toward an interior region encompassed by the housing.
Oberle discloses a drive device comprising a gear unit [12] and an electric motor [10] (fig. 1-6; ¶ 0027), the gear unit [12] including a second housing part [15] including a surface [53] having at least one pocket-type depression [55] (fig. 1; ¶ 0028) past which at least a portion of an airflow and/or a circulating airflow is flowable (this statement of intended use does not further limit the depression), 

    PNG
    media_image4.png
    728
    1352
    media_image4.png
    Greyscale

so that dirt and/or dust from at least a portion of the [airflow] is able to be deposited in the pocket-type depression [55] of the second housing part [15] (this statement of intended use does not further limit the depression); the pocket-type depression [55] being open toward an interior region encompassed by the housing [15] (fig. 1-6; the depression opens toward the center axis of the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gear unit of Di Pietro having a surface with depressions as taught by Oberle, in order to provide a modular transmission interface that provides a simple installable connection of the electric motor in a cost-favorable manner (¶ 0003 of Oberle).
Regarding claim 17, Di Pietro further discloses that the stator housing [14a] includes recesses [28a] that are axially uninterrupted in a direction of a rotor shaft axis [35] (fig. 2; col. 2, lines 47-56), such that the recesses [28a] route the airflow in an axial direction and the airflow is returned in an opposite direction in a set-apart region between the stator housing part [14a] and the housing [14] (fig. 2; col. 2, lines 57-67; the arrows show the flow of the cooling fluid).
Regarding claim 18, Di Pietro further discloses that the stator housing [14a] includes a continuous casting component (fig. 2; the casing is shown as a single element), and a drawing direction extends parallel to the axial direction and/or parallel to a direction of a rotor shaft axis [35] (fig. 2; col. 3, lines 1-5; this limitation merely defines a “drawing direction” as the same direction in which the rotor shaft/axis extends, which is along the longitudinal axis of the motor).
  
    PNG
    media_image5.png
    473
    496
    media_image5.png
    Greyscale

Regarding claim 19, Di Pietro further discloses that the stator housing [14a] is screw-connected to the second housing part [102], and the housing [14] of the drive device is screw-connected to the second housing part [102] (fig. 5; col. 5, lines 37-47).
Regarding claim 20, Di Pietro further discloses that the [cooling fluid] flows from the recesses [28a] of the stator housing [14a] through individual recesses [39] of the second housing part [14b] (fig. 2-3a; col. 3, lines 14-19) that are at least partially delimited by fins [f] that project from the second housing part [14b] (fig. 3a).  Further, as stated above, Pal discloses the cooling fluid being an airflow.
Regarding claim 21, Di Pietro does not disclose the materials of the housing [14] or the stator housing [14a].  Pal discloses the housing [118] is made of a first material [aluminum] (¶ 0022) and the stator housing [116] is made from a second material [aluminum] (¶ 0019), but does not disclose the first material having a greater thermal conductivity than the second material.
However, metals such as steel and aluminum, plastics, and other composites are all well-known materials used in electrical machine housings.  Each is known for its strength, resistance to environmental or chemical effects, ductility, and other mechanical properties.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use either metal or plastics for the either of the housings, in order to provide whatever mechanical properties are desired in the particular application, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 24, Di Pietro discloses a drive device (fig. 5), comprising: 
a gear unit [106-114] (fig. 5; col. 5, lines 37-47); and 
an electric motor [10] adapted to drive the gear unit [106-114], the electric motor [10] including a laminated stator core [18] which has stator windings [22] and is accommodated in a stator housing [14a] (fig.1-5; col. 2, lines 30-45; col. 5, lines 37-47); 

    PNG
    media_image1.png
    555
    838
    media_image1.png
    Greyscale

wherein the stator housing [14a] is surrounded by and/or radially surrounded by a housing [14], a tubular housing [14], and/or a cup-shaped housing [14] of the drive device, the housing [14] being set apart from the stator housing [14a] (fig. 2; col. 2, lines 47-56), the gear unit [106-114] including a first housing part [102a] and a second housing part [102] (fig. 5; col. 5, lines 37-47), 
wherein a connection element [102s] and/or a screw [102s] connects the first housing part [102a] to the second housing part [102] (fig. 5); and
wherein a flow of coolant is driven recirculatingly within the housing (fig. 2; col. 3, lines 14-19).

    PNG
    media_image2.png
    557
    768
    media_image2.png
    Greyscale

Di Pietro does not disclose the cooling fluid being an airflow.  Di Pietro does however disclose the drive device being used in electrical vehicles (col. 1, lines 1-10).
Pal discloses a drive device [100] for an electric vehicle comprising a gear unit [104] and an electric motor [102] adapted to drive the gear unit (fig. 1; ¶ 0002, 0017), wherein the electric motor [102] is cooled by circulating an airflow [200] through the housing of the electric motor [102] (fig. 1; ¶ 0023) and wherein the airflow [200] is driven convectively (¶ 0023, 0034; cooling fluid, i.e. “ambient air”, transfers heat from the motor components; this absorption of heat inherently causes the expansion of the ambient air and warmer, less dense, air will inherently rise relative to cooler, more dense, air) and/or solely convectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the drive device of Di Pietro using air as its cooling fluid, instead of oil, as taught by Pal, in order to take advantage of the airflow naturally caused by the motion of the electric vehicle (¶ 0002 of Pal), thereby improving the efficiency of the device.  

    PNG
    media_image3.png
    506
    612
    media_image3.png
    Greyscale

Pal further discloses at least one fan [110], adapted to drive the airflow, disposed on a bearing flange [axial end of 116] of the motor [102] (fig. 1; ¶ 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor of Di Pietro having a fan as taught by Pal, in order to provide the motive force to drive the cooling fluid within the housing.
Di Pietro still does not disclose the second housing part [102] including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable, so that dirt and/or dust from at least a portion of the airflow is able to be deposited in the pocket-type depression of the second housing part; the pocket-type depression being open toward an interior region encompassed by the housing.
Oberle discloses a drive device comprising a gear unit [12] and an electric motor [10] (fig. 1-6; ¶ 0027), the gear unit [12] including a second housing part [15] including a surface [53] having at least one pocket-type depression [55] (fig. 1; ¶ 0028) past which at least a portion of an airflow and/or a circulating airflow is flowable (this statement of intended use does not further limit the depression), 

    PNG
    media_image4.png
    728
    1352
    media_image4.png
    Greyscale

so that dirt and/or dust from at least a portion of the [airflow] is able to be deposited in the pocket-type depression [55] of the second housing part [15] (this statement of intended use does not further limit the depression); the pocket-type depression [55] being open toward an interior region encompassed by the housing [15] (fig. 1-6; the depression opens toward the center axis of the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gear unit of Di Pietro having a surface with depressions as taught by Oberle, in order to provide a modular transmission interface that provides a simple installable connection of the electric motor in a cost-favorable manner (¶ 0003 of Oberle).
Regarding claim 26, Di Pietro further discloses that a bearing [50] of a rotor shaft [12] of the motor [10] is accommodated in the bearing flange [24] (fig. 2; col. 3, lines 61-67; col. 4, lines 1-3).
Regarding claim 31, Di Pietro, as modified by Pal, discloses the drive device according to claim 24, as stated above, wherein Pal further discloses that the at least one fan [110] includes two fans (¶ 0018; “the fan 110 may be any device… such as one or more an axial or radial fans, blowers, and/or the like”).  
Regarding claim 32, Di Pietro discloses a drive device (fig. 5), comprising: 
a gear unit [106-114] (fig. 5; col. 5, lines 37-47); and 
an electric motor [10] adapted to drive the gear unit [106-114], the electric motor [10] including a laminated stator core [18] which has stator windings [22] and is accommodated in a stator housing [14a] (fig.1-5; col. 2, lines 30-45; col. 5, lines 37-47); 
wherein the stator housing [14a] is surrounded by and/or radially surrounded by a housing [14], a tubular housing [14], and/or a cup-shaped housing [14] of the drive device, the housing [14] being set apart from the stator housing [14a] (fig. 2; col. 2, lines 47-56), the gear unit [106-114] including a first housing part [102a] and a second housing part [102] (fig. 5; col. 5, lines 37-47), 
wherein a connection element [102s] and/or a screw [102s] connects the first housing part [102a] to the second housing part [102] (fig. 5).
 
    PNG
    media_image1.png
    555
    838
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    768
    media_image2.png
    Greyscale

Di Pietro does not disclose the cooling fluid being an airflow.  Di Pietro does however disclose the drive device being used in electrical vehicles (col. 1, lines 1-10).
Pal discloses a drive device [100] for an electric vehicle comprising a gear unit [104] and an electric motor [102] adapted to drive the gear unit (fig. 1; ¶ 0002, 0017), wherein the electric motor [102] is cooled by circulating an airflow [200] through the housing of the electric motor [102] (fig. 1; ¶ 0023) and wherein the airflow [200] is driven convectively (¶ 0023, 0034; cooling fluid, i.e. “ambient air”, transfers heat from the motor components; this absorption of heat inherently causes the expansion of the ambient air and warmer, less dense, air will inherently rise relative to cooler, more dense, air) and/or solely convectively.

    PNG
    media_image3.png
    506
    612
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the drive device of Di Pietro using air as its cooling fluid, instead of oil, as taught by Pal, in order to take advantage of the airflow naturally caused by the motion of the electric vehicle (¶ 0002 of Pal), thereby improving the efficiency of the device.  
Di Pietro still does not disclose the second housing part [102] including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable; the pocket-type depression being open toward an interior region encompassed by the housing.
Oberle discloses a drive device comprising a gear unit [12] and an electric motor [10] (fig. 1-6; ¶ 0027), the gear unit [12] including a second housing part [15] including a surface [53] having at least one pocket-type depression [55] (fig. 1; ¶ 0028) past which at least a portion of an airflow and/or a circulating airflow is flowable (this statement of intended use does not further limit the depression), 

    PNG
    media_image4.png
    728
    1352
    media_image4.png
    Greyscale

the pocket-type depression [55] being open toward an interior region encompassed by the housing [15] (fig. 1-6; the depression opens toward the center axis of the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gear unit of Di Pietro having a surface with depressions as taught by Oberle, in order to provide a modular transmission interface that provides a simple installable connection of the electric motor in a cost-favorable manner (¶ 0003 of Oberle).
Regarding claim 33, Di Pietro, in view of Pal and Oberle, discloses the drive device according to claim 32, as stated above, wherein Oberle further discloses the depression [55] arranged so that dirt and/or dust from at least a portion of the [airflow] is able to be deposited in the pocket-type depression [55] of the second housing part [15] (fig. 1; ¶ 0028; this statement of intended use does not further limit the depression).
Regarding claim 34, Di Pietro, in view of Pal and Oberle, discloses the drive device according to claim 32, as stated above, wherein the depression [55] is arranged as a dust and/or dirt trap (fig. 1; ¶ 0028; this statement of intended use does not further limit the depression).
Regarding claim 35, Di Pietro, in view of Pal and Oberle, discloses the drive device according to claim 16, as stated above, wherein the depression [55] is arranged as a dust and/or dirt trap (fig. 1; ¶ 0028; this statement of intended use does not further limit the depression).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro, Pal, Oberle as applied to claim 16 above, and further in view of Mollenberg (US 3,135,882), hereinafter referred to as “Mollenberg”.
Regarding claim 22, Di Pietro, in view of Pal and Oberle, discloses the drive device according to claim 16, as stated above.  Di Pietro does not disclose that the housing [14] has a [second] coating on a surface and/or an internal surface facing the stator housing [14a], in order to increase an absorbed heat output.
Mollenberg discloses a drive device [10] comprising a housing [23-27] (fig. 1; col. 3, lines 22-36) with a coating [45] on a surface and/or an internal surface facing the stator housing, in order to increase an absorbed heat output (fig. 1; col. 3, lines 32-49).

    PNG
    media_image6.png
    745
    536
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the housing and/or stator housing of Di Pietro having a coating as taught by Mollenberg, in order to increase the thermal conductivity of the housings thereby improving the heat transfer from the stator windings (col. 3, lines 42-45 of Mollenberg).
Allowable Subject Matter
Claim(s) 25 and 27-30 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 25, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device wherein the bearing flange includes a circular base plate section and a separating wall section that is disposed on the base plate section, the separating wall section adapted to separate the airflow from a space region that surrounds a B-side axial end region of a rotor shaft facing away from the gear unit, or that at least partially surrounds an angle sensor disposed in the end region.  The prior art does not disclose the structure of the bearing flange arranged to direct the same airflow from the motor to the gear unit.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Coenraets (US 2009/0208351 A1) discloses a drive device comprising a gear unit driven by an electric motor, a housing and a stator housing wherein an airflow circulates in one direction within the stator housing and another direction within the housing, through axial passageways.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834